Citation Nr: 1012787	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to September 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Department of Veterans Affairs Regional Office (RO).  In 
September 2005 and September 2009, the Board remanded the 
above matter for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  A January 2009 VA examination opinion relates the 
Veteran's diagnosis of PTSD to claimed traumatic events from 
being the victim of a sexual assault during service.

3.  There is no credible evidence to corroborate the 
occurrence of the Veteran's claimed sexual assault during 
service.

4.  There is competent evidence of a current diagnosis of 
schizoaffective disorder, and also competent medical 
evidence linking the Veteran's schizoaffective disorder to 
his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not 
met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).

2.  Service connection for schizoaffective disorder is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2004, 
October 2005 and November 2009.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notices provided to 
the Veteran were not given prior to the first AOJ 
adjudication of the claim, the contents of these notices 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In July 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to service 
connection, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered 
moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d. 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

A service Report of Medical Examination dated in July 1980 
for separation purposes reflects that the Veteran's 
psychiatric condition was clinically evaluated as normal.  A 
Report of Medical History dated in July 1980 for separation 
purposes reflects that the Veteran complained of "depression 
or excessive worry" and "nervous trouble of any sort."  

VA outpatient treatment records dated in September 1998 
reflect that the Veteran was diagnosed with schizophrenia.  

The Veteran underwent a VA examination in June 2002.  He 
reported a stressor of being raped by enlisted men while in 
the service.  He stated that he had depression beginning in 
1988 or 1989.  Following mental status examination, the 
examiner diagnosed schizoaffective disorder, as well as 
posttraumatic stress disorder from sexual assault.  

The Veteran underwent another VA examination in January 
2009.  He reported that he began to hear voices while in the 
Air Force.  He stated that these were command hallucinations 
that at times told him to commit suicide.  He reported that 
the hallucinations also told him that he was a bad person.  
He stated that depression also started for him around the 
same time as the auditory hallucinations. 

Following mental status examination, the examiner diagnosed 
schizoaffective disorder, as well as PTSD related to sexual 
assault.  The examiner stated that the Veteran's PTSD 
symptoms appeared to begin for him in response to a sexual 
assault in the military.  The examiner opined that it is as 
likely as not that schizoaffective disorder occurred while 
the Veteran was in the military.  The examiner reasoned that 
records reviewed show a long history of schizoaffective 
disorder.  The Veteran reported depression symptoms 
beginning while in the military.  These symptoms were 
delineated in the report.  The examiner also noted that the 
Veteran reported experiencing voices while in the military.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the Veteran 
served during a period of peacetime from March 1978 to 
September 1980.  Hence, he did not engage in combat, and his 
alleged stressors are not related to combat.  Furthermore, 
the Veteran is not claiming that his stressors are related 
to combat.  In these circumstances, where the alleged 
stressor is not combat related, the Veteran's lay testimony, 
in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). See 
also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289-290 (1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The amendments to 38 C.F.R. 
§ 3.304(f) noted above reflect a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 
1, Section D, Topic 17, Developing Claims for Service 
Connection for PTSD Based on Personal Trauma (Dec. 13, 
2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2009), if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3) (2009).

The Veteran has alleged that he developed PTSD as a 
consequence of being the victim of sexual assault committed 
by male servicemen while on active duty, in which he was 
sexually penetrated by his assailants.

The Board acknowledges that a VA examiner diagnosed the 
Veteran with PTSD and related the Veteran's PTSD to his 
claimed stressor of being raped in service.  However, this 
diagnosis was based on an account of unverified stressors 
reported by the Veteran.  In this case, the Board finds that 
the record is devoid of evidence that actually corroborates 
the occurrence of the Veteran's claimed stressor of in-
service sexual assault.  Hence, an essential criterion for 
establishing service connection for PTSD, as set forth in 38 
C.F.R. § 3.304(f) (2009), is not met.

A careful review of the record reveals there is no evidence 
in the Veteran's personnel file or service medical records 
to reflect that a report of any physical assault or 
attempted rape was made or that medical attention or 
counseling was provided.  The Board points out that no 
credible supporting evidence from other sources pertaining 
to the Veteran's claimed stressor has been submitted to 
substantiate that any such stressor, in fact, actually 
occurred.  The history recorded the Veteran's medical 
records for many years after his psychiatric symptoms began 
do not reflect that his symptoms were associated with an 
assault of any kind.  Accordingly, while the Board cannot 
say that such assault did not occur, the record does not 
lend support to the Veteran's allegations and his statements 
are not considered to be credible supporting evidence that 
such events occurred.  Further, the Board finds that the 
current record does not present a sufficient basis for 
seeking a medical opinion in this regard.  See 38 C.F.R. 
§ 3.304(f)(3).

The Board has considered the places, types and circumstances 
of the Veteran's service as documented by his personnel and 
service medical records, as well as all pertinent medical 
and lay evidence in the adjudication of this appeal.  The 
fact remains, however, that because the Veteran's alleged 
in-service stressor is not combat-related, credible evidence 
is needed to corroborate the occurrence of the claimed in-
service stressful experience.  Simply stated, such evidence 
is lacking in this case, and there is nothing within the 
provisions of section 1154(b) (or elsewhere) that provides 
an exception to this evidentiary requirement.  

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements for service 
connection for PTSD, and that, accordingly, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any credible evidence 
to corroborate the occurrence of the Veteran's claimed in-
service stressor, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

While the regulatory requirements for service connection for 
PTSD are not met, the Board finds that there is evidence of 
another acquired psychiatric disorder, i.e., schizoaffective 
disorder.  There is also evidence linking the Veteran's 
schizoaffective disorder to service.  The Veteran is 
entitled to have the benefit of the doubt resolved in his 
favor, and the Board concludes that there is sufficient 
evidence linking the Veteran's current schizoaffective 
disorder to his military service.  See 38 U.S.C.A. § 
5107(b).  Therefore, as the medical evidence demonstrates a 
diagnosis of an acquired psychiatric disorder related to the 
Veteran's military service, entitlement to service 
connection for schizoaffective disorder is granted.  




ORDER

Service connection for PTSD is not warranted.  

Service connection for schizoaffective disorder is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


